Citation Nr: 0510100	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to a disability evaluation in excess of 30 
percent for blindness of the left eye, residuals of 
toxoplasma retinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1973 to July 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for a 
bilateral foot disability and continued the 30 percent 
disability evaluation for blindness of the left eye.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A chronic foot disorder was not manifested in service and 
current foot disability has not been otherwise related to 
active duty.

3.  Residuals of toxoplasma retinitis result in best 
corrected vision of 20/400 in the left eye.  Vision is 
correctible to 20/20 in the right eye.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a disability rating greater than 30 
percent for blindness of the left eye, residuals of 
toxoplasma retinitis, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.350, 3.383, 4.1, 4.10, 
4.75, 4.79, 4.80, 4.83, 4.84a, Diagnostic Codes 6067-6070 
(2004).     




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in October 2002, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
for flat feet and increase rating for an eye disability, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The March 2003 rating decision and November 2003 statement of 
the case (SOC) notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection 
and increased evaluation.  The November 2003 SOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

Service medical records, as well as private treatment records 
from T.A. Jacobs, M.D., J.J. Bartley, Jr. D.P.M., C.L. 
Calhoun, M.D. and D. d'Heurle, M.D have been obtained.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran a medical examination in January 2003 for the 
purpose of determining the severity of his eye disability.  
The VA also afforded the veteran a medical examination in 
February 2003 for the purpose of determining the nature and 
etiology of his foot disability.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Service Connection

The veteran contends that he currently suffers from a 
bilateral foot disorder, which was incurred during his active 
service.  Specifically, he says that during his twenty years 
of service he constantly jumped off the back of heavy 
equipment at distances of up to six feet.  Running and 
jumping throughout his tour of duty, the veteran asserts 
caused premature aging of his feet and led to arthritis in 
his left foot.  The veteran also notes that in January 2003, 
he had right foot surgery.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The enlistment examination report dated in March 1973 
reflects that the veteran's feet were normal.  In a treatment 
note dated in July 1973, the veteran complained of pain in 
his arches, and the impression was foot sprain or strain.  In 
another treatment note dated in September 1983, the veteran 
complained of foot trouble.  The examination at retirement 
indicated that the feet were normal and the accompanying 
Report of Medical History reflects that the veteran did not 
currently have and had never had foot trouble.  

Treatment reports from T.A. Jacobs, M.D. dated from October 
2000 to September 2002 chronicle the veteran's foot problems 
in the years following service.  An October 2000 entry 
reflects complaints of right heel pain times 3 months and the 
veteran reported similar problems in his left heel 3 years 
earlier.  It was noted that the veteran's job as a letter 
carrier with the postal service required him to spend quite a 
bit of time standing up.  Diagnoses included plantar 
fasciitis, pes planal valgus deformity, degenerative 
arthritis of the right dorsal midfoot, and bursitis of the 
right heel.  Medical records from J.J. Bartley, D.P.M., dated 
in January 2003 reflect that the veteran underwent a plantar 
fasciectomy of the right foot.  The veteran was afforded a VA 
feet examination in February 2003, in which the examiner's 
diagnosis was no residuals of pes planus or plantar 
fasciitis.  

Service medical records reflect treatment for foot problems 
on only two occasions during the veteran's twenty year period 
of active duty.  Chronic foot disability was not identified 
and the feet were normal at the service discharge 
examination.  The initial findings of foot disability in the 
postservice years came approximately seven years after 
service and were of recent onset.  The veteran specifically 
indicated that right foot problems started in the summer of 
2000 and left foot problems about three years earlier.  
Considering the lack of chronic disability in service, the 
negative findings on the separation examination, the recent 
onset of current foot pathology, and the veteran's post 
service employment that requires him to be on his feet quite 
a bit, there is no basis to attribute current foot pathology 
to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for foot 
disability because there is no evidence of chronic disability 
in service or for several years following service.  Thus, 
while there are current findings of foot disability, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of abnormal findings 
in service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability several years after active duty, relating foot 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Increased Evaluation 

The veteran contends that he is entitled to an increase in 
disability evaluation for blindness of the left eye, 
residuals of toxoplasma, currently evaluated at 30 percent 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists. Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. § 
4.75 (2004).

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2004); see 
also 38 C.F.R. § 4.14 (2004) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  A veteran's 
eye must have only light perception to be considered blind.  
See 38 C.F.R. § 3.350(a)(4) (2004).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distance less than 3 feet (.91m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79.  

Under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6070, blindness 
in one eye, having only light perception, will be considered 
30 percent disabling if visual acuity in the other eye is 
20/40 or better. Under DC 6069, a 40 percent evaluation is 
warranted for blindness in one eye, having only light 
perception, and vision of 20/50 in the other eye. 

Correspondence and medical reports from C.L. Calhoun, M.D. 
dated from November 2000 to December 2000 indicated that the 
veteran had cataract treatment and surgery in his left eye.  
Medical records from D. d'Heurle, M.D. dated from February 
2001 to March 2001 showed that the veteran had revision 
vitrectomy with inferior iridectomy and intraocular silicone 
oil surgery.  The veteran was also afforded a VA eye 
examination in January 2003, which measured his best 
corrected visual acuity of the left eye to be 20/400 and 
20/20 for the right eye.  

The veteran currently receives a 30 percent disability 
evaluation for blindness of the left eye, which is based on 
having only light perception in that eye with the other eye 
being non-service connected.  As noted above, the VA 
examination indicated that the veteran's right eye, i.e. his 
non-service connected eye, is correctible to 20/20.  For a 
higher rating, the veteran's non-service connected eye would 
have to be blind or the service-connected eye would be 
enucleated.  Neither situation exists.  Therefore, an 
evaluation in excess of 30 percent is not warranted.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected blindness 
of the left eye.  There is no objective evidence that the 
veteran's blindness of the left eye, in and of itself, has 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

1.  Entitlement to service connection for a foot disability 
is denied.

2.  Entitlement to a disability evaluation in excess of 30 
percent for blindness of the left eye, residuals of 
toxoplasma retinitis, is denied.



                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


